Citation Nr: 1146886	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus type II.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79   (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

On VA examination in January 2008, the examiner opined that the Veteran's hypertension was not caused by his diabetes mellitus.  She explained that after review of the literature, it had been stated that hypertension was a risk factor for multiple comorbidities such as heart disease and dyslipidemia and that it was a common problem in diabetes mellitus patients.  The examiner reported that there was a close relationship to hypertension and diabetes and chronic renal disease, but that it could not be speculated that the Veteran's diabetes mellitus had caused his hypertension.  A prior rating noted there was no causal relationship as records did not show evidence of nephropathy, and in the absence of such finding a relationship was not established.

It remains unclear, however, whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his hypertension, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus.  The Board thus finds that an examination and opinion addressing whether the Veteran's disorder was aggravated by his service-connected disability is necessary in order to fairly decide the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether there is any relationship between his diagnosed hypertension and his service-connected diabetes mellitus.  The examiner should provide an opinion and specifically state whether it is at least as likely as not (50 percent probability or greater) that any hypertension has been aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.  If necessary, the examiner should attempt to reconcile the opinion with any other medical opinions of record.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


